DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/8/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 recites the limitation "the second wiring" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the second wiring" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the second wiring" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the second wiring" in line 8.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim 11 is rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Kim et al (U.S. Pub #2010/0164854).
With respect to claim 11, Kim teaches a display device comprising: 
a first transistor (Fig. 3, T4); 
a second transistor (Fig. 3, T9); and 
a third transistor (Fig. 3, T2), 
wherein one of a source and a drain of the first transistor is electrically connected to a first wiring (Fig. 3, IN1), 
wherein the other of the source and the drain of the first transistor is electrically connected to the second wiring (Fig. 3, N1), 
wherein one of a source and a drain of the second transistor (Fig. 3, T9) is electrically connected to the second wiring (Fig. 3, N1), 
wherein the other of the source and the drain of the second transistor is electrically connected to a third wiring (Fig. 3, VSS), 
wherein one of a source and a drain of the third transistor (Fig. 3, T2) is electrically connected to a fourth wiring (Fig. 3, OUT), 
wherein the other of the source and the drain of the third transistor is electrically connected to the third wiring (Fig. 3, VSS), and 
wherein a gate of the third transistor is electrically connected to a gate of the second transistor (Fig. 3, IN2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P SANDVIK whose telephone number is (571)272-8446. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN P SANDVIK/Primary Examiner, Art Unit 2826